Opinion by
Ford, J.
It appeared from the record that the petitioner had been importing talc and entered it at the same price for some time prior to the importation here involved and that this was the first time that the value had been questioned by the customs officials. When petitioner was advised that the customs officials were questioning the value at which entry had been made, it and other importers of the same merchandise arranged a conference with the customs officials. Not being able to agree upon a value at this conference, the customs officials requested a foreign investigation. At a later date, it was agreed that the entry herein would be selected for the purpose of a test case. However, when the war ended, it was discovered that all records of the exporting company had been destroyed, and the appeal for reappraisement was abandoned. From an examination of the record it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted. Glendenning, McLeish & Co. v. United States, 13 Ct. Cust. Appls. 387, T. D. 41320; Syndicate Trading Co. v. United States, id. 409, T. D. 41339; and United States v. Bracher & Co., id. 432, T. D. 41344, cited.